Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Applicant's election without traversal of Group 1, claims 1-16, filed on 8/13/20, is acknowledged.  The pending claims 1-16 are presented for examination.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-4, 7-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Larchev et al (US 20200019632 A1, hereinafter “Larchev”) in view of Brill et al (U.S. 20040254920 A1 hereinafter, “Brill”).
7.	With respect to claim 1,
Larchev discloses a search query enhancer comprising:
a memory; and
a hardware processor communicatively coupled to the memory, the hardware processor configured to:
receive a query from a device, the query comprising first search parameters;
retrieve, from a database and based on the first search parameters, at least one of a plurality of previously issued queries, a plurality of responses generated for the plurality of previously issued queries, and a plurality of selections made from the plurality of responses;
apply a machine learning algorithm on the at least one of the plurality of previously issued queries, the plurality of responses;
form an enhanced query;
communicate the enhanced query to a plurality of response systems;
receive, from the plurality of response systems, a plurality of responses to the enhanced query;
construct, based on the plurality of responses to the enhanced query, an enhanced response to the query, the enhanced response comprising the plurality of responses to the enhanced query; and
communicate the enhanced response to the device for selection of a response from the plurality of responses to the enhanced query (Larchev [0046], [0055] – [0064] e.g. [0046] With continued reference to FIG. 1, the search query suggestion system 14 may include a set of prior search queries 28 (e.g., prior user queries from user computing devices 20) conducted with the search engine 12, and a set of user selections 30 of documents in search results that were responsive to those prior search queries 28, or to at least some of the prior user search queries 28.  In some embodiments, the prior search queries 28 may include two sets of user queries: a first set that is paired with user selections 30, and a second set that is not paired with user selections 30.  The first set of prior search queries 28, and the associated user selections 30, may be used to train the machine learning model 26, in some embodiments, for use on further search queries.  The first and second set of prior search queries 28 may be used as sources of search request recommendations, in embodiments.  The search query suggestion system 14 may store the prior search queries 28 and user selections 30 in associated pairs, such that the search query suggestion system stores an association between a given user selection and the search query to which that selection was responsive.  In some embodiments, the user selections 30 may include the full set--or a portion thereof--of the search results responsive to the relevant prior search queries 28, including both documents that were ultimately selected by users, and documents that were not. [0055] The method 40 may further include a step 48 that includes suggesting one or more similar search queries to the current search query.  Similar search queries may be suggested based on the original current search query (e.g., as entered by the user).  An example method of suggesting one or more similar search queries will be described with reference to FIG. 3. [0058] The method 40 may further include a step 50 that includes receiving a user selection of a search query.  In some embodiments, receiving a user selection of a search query may include receiving a selection of the current search query (received in step 44) or of one of the suggested search queries (provided in step 48).  For example, a user may select a search query by clicking on the current search query or on one of the similar search queries, responsive to which the user-selected search query may be populated in the search interface, in some embodiments.  [0059] The method 40 may further include a step 52 that includes executing the user's selected search query with a search engine. [0060] The method 40 may further include a step 54 that includes returning a list of responsive documents, e.g., the search results, to the user.  The list of responsive documents may be generated by the search engine, and may be provided by a server to the user (e.g., in a web page with links to the responsive documents). [0061] FIG. 3 is a flow chart illustrating an example method 60 for determining and recommending search queries to a user that are similar to a user-entered search query.  [0062] The method 60 may include a step 62 that includes converting the search query into one or more word vectors.  [0063] The method 60 may further include a step 64 that includes converting the one or more word vectors into a document vector with a machine learning model. [0064] The machine learning model may have been trained to convert one or more word vectors into a document vector based on historical user data.  For example, the machine learning model may have been trained on word vectors that correspond to past user search queries (e.g., search queries for a search engine) and on document vectors that correspond to electronic documents (e.g., source documents for product or service web pages) that are or were responsive to those past user search queries [as
receive a query from a device, the query comprising first search parameters;
retrieve, from a database and based on the first search parameters (e.g. a word vector for each word in the search query), at least one of a plurality of previously issued queries (e.g. prior user queries), a plurality of responses generated for the plurality of previously issued queries (e.g. a set of user selections 30 of documents in search results that were responsive to those prior search queries), and a plurality of selections made from the plurality of responses;
apply a machine learning algorithm (e.g. machine learning) on the at least one of the plurality of previously issued queries, the plurality of responses;
form an enhanced query (e.g. recommended/suggested query);
communicate the enhanced query to a plurality of response systems;
receive, from the plurality of response systems, a plurality of responses to the enhanced query (e.g. recommended/suggested query);
construct, based on the plurality of responses to the enhanced query, an enhanced response to the query, the enhanced response comprising the plurality of responses to the enhanced query; and
communicate the enhanced response to the device for selection of a response from the plurality of responses to the enhanced query (e.g. recommended/suggested query)]).
Although Larchev substantially teaches the claimed invention, Larchev does not explicitly indicate
the plurality of selections to determine second search parameters;
use the second search parameters to modify the query to form an enhanced query.
Brill teaches the limitations by stating
receive a query from a device, the query comprising first search parameters;
retrieve, from a database and based on the first search parameters, at least one of a plurality of previously issued queries, a plurality of responses generated for the plurality of previously issued queries, and a plurality of selections made from the plurality of responses;
apply a machine learning algorithm on the at least one of the plurality of previously issued queries, the plurality of responses, and the plurality of selections to determine second search parameters;
use the second search parameters to modify the query to form an enhanced query;
communicate the enhanced query to a plurality of response systems;
receive, from the plurality of response systems, a plurality of responses to the enhanced query;
construct, based on the plurality of responses to the enhanced query, an enhanced response to the query, the enhanced response comprising the plurality of responses to the enhanced query; and
communicate the enhanced response to the device for selection of a response from the plurality of responses to the enhanced query (Brill [0009], [0028], [0047], [0052], [0063], [0067] – [0070], [0081] and Figs. 5 & 8 e.g. [0009] The present invention provides systems and methods that employ a substring and/or a string sequence distributional (e.g., statistical) analysis on a set of search queries obtained from a query log, in connection with a search engine search query, to improve content search engine results.  In general, when a user employs a search engine via a web browser to search for information on the Internet, the search string, or query entered into the search engine by the user is typically saved to a log.  In addition, information such as a user identification can be saved to the log and associated with the query.  Thus, the query log can include executed queries and other valuable information, which can be utilized as a source to learn (e.g., automatically) about a query(s) and a user(s).  Such learning can enhance the user's search experience via providing a mechanism to facilitate returning information more pertinent to a respective search query. [0047] As noted above, the set of queries can be obtained from a query log that is populated with search transactions when a search query is executed.  The search transactions saved to a query log can include the search query and associated information such as a unique identification (e.g., a global unique identifier, or GUID) for the user that generated the search. [0052] The query log can include one or more query transactions that comprise information such as a query search, a unique identification, an indication as to whether the search was successful (e.g., whether any results were returned or whether the user followed with another search with a similar search term), a probable reason why the search failed, and/or other information such as search engine identification and/or client ID. [0063] The user interface 510 (e.g., a web browser) can be employed by a user to initiate a search query. For example, the user can provide search information via entering the information into an edit control. [0067] The query engine 520 can additionally interact with the analysis component 540 to improve the search via adaptive feedback.  For example, the analysis component 540 can obtain a set of queries based on a current algorithm or instruction set from the log 530, generate a distributional characteristic or profile for the set of queries, and determine distributional similarities between distributional characteristics, as described herein.  In one aspect of the present invention, the algorithm or the instruction set can be employed to generate a substring distribution for the set of queries. [0068] After generating the distributional characteristics, the analysis component 540 can determine a distributional similarity between distributional characteristics.  For example, the query engine can employ techniques such as a cosine distance, the Jaccard coefficient, an entropy-based measure, a divergence measure and/or a relative separation measure to measure the similarity between probability distributions. [0069] The query engine 520 can then employs the similarity measure in connection with searching the database 550 (e.g., sites and severs accessed via the Internet).  The similarity measurement can improve the search via facilitating determining synonymous terms, detecting grammatical errors, detecting punctuation errors, and determining term variation, and providing for collaborative filtering. Thus, the present invention improves searches via mining saved query transactions in the query log domain to generate a substring or a string sequence distributional profile, and perform a distributional analysis on the profile. [0070] After searching the database 550, the results can be returned to the query engine 520, and presented to the user.  For example, the analysis component 540 can affect the order in which the results are presented.  In another example, the analysis component 540 can filter the results prior to display.  In yet another example, the analysis component 540 can display useful information to the user, such as an alternative query(s) and an additional query(s) that can be of interest [as
receive a query from a device, the query comprising first search parameters;
retrieve, from a database and based on the first search parameters, at least one of a plurality of previously issued queries (e.g. query log), a plurality of responses (e.g. query transactions) generated for the plurality of previously issued queries, and a plurality of selections made from the plurality of responses;
apply a machine learning algorithm (e.g. neural network) on the at least one of the plurality of previously issued queries, the plurality of responses, and the plurality of selections to determine second search parameters;
use the second search parameters (e.g. synonyms, variations) to modify the query to form an enhanced query;
communicate the enhanced query to a plurality of response systems;
receive, from the plurality of response systems, a plurality of responses to the enhanced query;
construct, based on the plurality of responses to the enhanced query, an enhanced response to the query, the enhanced response comprising the plurality of responses to the enhanced query; and
communicate the enhanced response to the device for selection of a response from the plurality of responses to the enhanced query]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Larchev and Brill, to that improve content search engine results via a distributional analysis of a search query log (Brill [0001]). 
8.	With respect to claim 2,
	Brill further discloses
determine that the query was initiated by a user, the plurality of previously issued queries retrieved from the database comprise a plurality of queries previously issued by the user, the plurality of responses generated for the plurality of previously issued queries comprises a plurality of responses communicated to the user (Brill [0009], [0047], [0052], [0063], [0067] – [0070], [0081] and Figs. 5 & 8 e.g. the set of queries can be obtained from a query log that is populated with search transactions when a search query is executed.  The search transactions saved to a query log can include the search query and associated information such as a unique identification (e.g., a global unique identifier, or GUID) for the user that generated the search), or the plurality of selections made from the plurality of responses comprises a plurality of selections made by the user; and
determine, based on at least one of the plurality of queries previously issued by the user, the plurality of responses communicated to the user, and the plurality of selections made by the user and by applying the machine learning algorithm, a preference of the user, the second search parameters (Brill [0009], [0047], [0052], [0063], [0067] – [0070], [0081] and Figs. 5 & 8 e.g. The similarity measurement can improve the search via facilitating determining synonymous terms, detecting grammatical errors, detecting punctuation errors, and determining term variation, and providing for collaborative filtering) comprise the preference (Brill [0038], [0079] and Figs. 5 & 8 e.g. [0038] After obtaining the set of queries, the distributional algorithm, and optionally additional information, the profile generator 110 can apply the algorithm to the set or queries to generate a distributional characteristic for the set of search queries.  Then, the distributional characteristic can be employed to improve content search engine search results.  For example, the distributional characteristic can be utilized to generate a measure of similarity (e.g., via any known technique, for example the cosine distance) between queries.  For example, learning that a user who initiates a query for "X" is likely to be interested in the results returned by a query for "Y" can indicate that "X" and "Y" often appear in similar string contexts, and thus are distributionally similar.  In another example, learning that a user who queries for "X" eventually queries for "Y" can indicate that "X" and "Y" are sequentially related in query sequence, or distributionally similar. [0079] Next at 740, a distributional similarity can be generated with the distributional characteristic.  For example, a similarity measure (e.g., a cosine distance, a Jaccard coefficient, an entropy-based measure, a divergence measure and/or a relative separation measure) can be employed to determine the distributional similarity between queries.  For example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query is likely to be interested in the results returned by a second query (e.g., queries that often appear in similar string contexts).  In another example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query eventually executes a second query (e.g., the queries are sequentially related)).
9.	With respect to claim 3,
	Brill further discloses
determine that the query was initiated by a user, the plurality of previously issued queries retrieved from the database comprise a plurality of queries previously issued by the user, the plurality of responses generated for the plurality of previously issued queries comprises a plurality of responses communicated to the user, or the plurality of selections made from the plurality of responses comprises a plurality of selections made by the user; and
for each response of the plurality of responses to the enhanced query, determine, based on the plurality of queries previously issued by the user, the plurality of responses communicated to the user, or the plurality of selections made by the user, a likelihood that the user will select that response, wherein constructing the enhanced response comprises adding, to the enhanced response, a response of the plurality of responses to the enhanced query based on the determined likelihood that the user will select the response of the plurality of responses to the enhanced query (Brill [0038], [0079] and Figs. 5 & 8 e.g. [0038] After obtaining the set of queries, the distributional algorithm, and optionally additional information, the profile generator 110 can apply the algorithm to the set or queries to generate a distributional characteristic for the set of search queries.  Then, the distributional characteristic can be employed to improve content search engine search results.  For example, the distributional characteristic can be utilized to generate a measure of similarity (e.g., via any known technique, for example the cosine distance) between queries.  For example, learning that a user who initiates a query for "X" is likely to be interested in the results returned by a query for "Y" can indicate that "X" and "Y" often appear in similar string contexts, and thus are distributionally similar.  In another example, learning that a user who queries for "X" eventually queries for "Y" can indicate that "X" and "Y" are sequentially related in query sequence, or distributionally similar. [0079] Next at 740, a distributional similarity can be generated with the distributional characteristic.  For example, a similarity measure (e.g., a cosine distance, a Jaccard coefficient, an entropy-based measure, a divergence measure and/or a relative separation measure) can be employed to determine the distributional similarity between queries.  For example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query is likely to be interested in the results returned by a second query (e.g., queries that often appear in similar string contexts).  In another example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query eventually executes a second query (e.g., the queries are sequentially related)).
10.	With respect to claim 4,
	Brill further discloses
determine that the query was initiated by a category of user, the plurality of previously issued queries retrieved from the database comprise a plurality of queries previously issued by the category of user, the plurality of responses generated for the plurality of previously issued queries comprises a plurality of responses communicated to the category of user, or the plurality of selections made from the plurality of responses comprises a plurality of selections made by the category of user (Brill [0009], [0047], [0052], [0063], [0067] – [0070], [0081] and Figs. 5 & 8 e.g. [0009] In addition, information such as a user identification can be saved to the log and associated with the query; referring to the instant applicant’s specification [0041] “…individual user” ); and
determine, based on at least one of the plurality of queries previously issued by the category user, the plurality of responses communicated to the category of user, and the plurality of selections made by the category of user and by applying the machine learning algorithm, a preference of the category of user, the second search parameters comprise the preference (Brill [0038], [0079] and Figs. 5 & 8 e.g. [0038] After obtaining the set of queries, the distributional algorithm, and optionally additional information, the profile generator 110 can apply the algorithm to the set or queries to generate a distributional characteristic for the set of search queries.  Then, the distributional characteristic can be employed to improve content search engine search results.  For example, the distributional characteristic can be utilized to generate a measure of similarity (e.g., via any known technique, for example the cosine distance) between queries.  For example, learning that a user who initiates a query for "X" is likely to be interested in the results returned by a query for "Y" can indicate that "X" and "Y" often appear in similar string contexts, and thus are distributionally similar.  In another example, learning that a user who queries for "X" eventually queries for "Y" can indicate that "X" and "Y" are sequentially related in query sequence, or distributionally similar. [0079] Next at 740, a distributional similarity can be generated with the distributional characteristic.  For example, a similarity measure (e.g., a cosine distance, a Jaccard coefficient, an entropy-based measure, a divergence measure and/or a relative separation measure) can be employed to determine the distributional similarity between queries.  For example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query is likely to be interested in the results returned by a second query (e.g., queries that often appear in similar string contexts).  In another example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query eventually executes a second query (e.g., the queries are sequentially related)).
11.	With respect to claim 7,
	Brill further discloses
after receiving the plurality of responses, communicate, to a first response system of the plurality of response systems, a message indicating a factor that affects a likelihood that a response of the plurality of responses will be selected, the response of the plurality of responses is received from the first response system; and
receive, from the first response system, a second response based on the message, the second response incorporates a change based on the indicated factor, wherein the enhanced response is constructed further based on the second response from the first response system (Brill [0038], [0079] and Figs. 5 & 8 e.g. [0038] After obtaining the set of queries, the distributional algorithm, and optionally additional information, the profile generator 110 can apply the algorithm to the set or queries to generate a distributional characteristic for the set of search queries.  Then, the distributional characteristic can be employed to improve content search engine search results.  For example, the distributional characteristic can be utilized to generate a measure of similarity (e.g., via any known technique, for example the cosine distance) between queries.  For example, learning that a user who initiates a query for "X" is likely to be interested in the results returned by a query for "Y" can indicate that "X" and "Y" often appear in similar string contexts, and thus are distributionally similar.  In another example, learning that a user who queries for "X" eventually queries for "Y" can indicate that "X" and "Y" are sequentially related in query sequence, or distributionally similar. [0079] Next at 740, a distributional similarity can be generated with the distributional characteristic.  For example, a similarity measure (e.g., a cosine distance, a Jaccard coefficient, an entropy-based measure, a divergence measure and/or a relative separation measure) can be employed to determine the distributional similarity between queries.  For example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query is likely to be interested in the results returned by a second query (e.g., queries that often appear in similar string contexts).  In another example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query eventually executes a second query (e.g., the queries are sequentially related)).
12.	With respect to claim 8,
	Brill further discloses
determining the second search parameters comprises determining a likelihood that the query was automatically and programmatically generated; and
the enhanced query comprises the determined likelihood (Brill [0038], [0079] and Figs. 5 & 8 e.g. [0038] After obtaining the set of queries, the distributional algorithm, and optionally additional information, the profile generator 110 can apply the algorithm to the set or queries to generate a distributional characteristic for the set of search queries.  Then, the distributional characteristic can be employed to improve content search engine search results.  For example, the distributional characteristic can be utilized to generate a measure of similarity (e.g., via any known technique, for example the cosine distance) between queries.  For example, learning that a user who initiates a query for "X" is likely to be interested in the results returned by a query for "Y" can indicate that "X" and "Y" often appear in similar string contexts, and thus are distributionally similar.  In another example, learning that a user who queries for "X" eventually queries for "Y" can indicate that "X" and "Y" are sequentially related in query sequence, or distributionally similar. [0079] Next at 740, a distributional similarity can be generated with the distributional characteristic.  For example, a similarity measure (e.g., a cosine distance, a Jaccard coefficient, an entropy-based measure, a divergence measure and/or a relative separation measure) can be employed to determine the distributional similarity between queries.  For example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query is likely to be interested in the results returned by a second query (e.g., queries that often appear in similar string contexts).  In another example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query eventually executes a second query (e.g., the queries are sequentially related)).
13.	With respect to claim 9,
	Larchev further discloses the hardware processor further configured to, for each response of the plurality of responses, determine a likelihood that that response will be selected, wherein the enhanced response comprises a ranking of each response of the plurality of responses based on the determined likelihoods (Larchev [0047], [0093] e.g. [0047] The search result ranking system 14 may further include a set of document vector models 32.  In an embodiment, the document vector models 32 may include at least one vector model for each of a plurality of the documents 16).
14.	With respect to claim 10,
	Brill further discloses
retrieve, from the database and based on the plurality of responses, a plurality of previously selected responses; and
apply a machine learning algorithm on the plurality of previously selected responses to determine a response parameter for each response of the plurality of responses, wherein the enhanced response comprises the response parameter for each response of the plurality of responses (Brill [0009], [0047], [0052], [0063], [0067] – [0070], [0081] and Figs. 5 & 8).
15.	With respect to claim 11,
	Brill further discloses
add the query to the database;
determine that a first response of the plurality of response was selected; and
add the first response to the database (Brill [0009], [0047], [0052], [0063], [0067] – [0070], [0081] and Figs. 5 & 8 e.g. the set of queries can be obtained from a query log that is populated with search transactions when a search query is executed).
16.	Claims 12-14 and 16 are same as claims 1-4 and 7 and are rejected for the same reasons as applied hereinabove.

17.	Claims 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Larchev in view of Brill, and further in view of Carmel et al (U.S. 20110125764 A1 hereinafter, “Carmel”).
18.	With respect to claim 5,
Brill further discloses
determining the second search parameters comprises determining a likelihood that a response from a first response system of the plurality of response systems will be selected (Brill [0038], [0079] and Figs. 5 & 8 e.g. [0038] After obtaining the set of queries, the distributional algorithm, and optionally additional information, the profile generator 110 can apply the algorithm to the set or queries to generate a distributional characteristic for the set of search queries.  Then, the distributional characteristic can be employed to improve content search engine search results.  For example, the distributional characteristic can be utilized to generate a measure of similarity (e.g., via any known technique, for example the cosine distance) between queries.  For example, learning that a user who initiates a query for "X" is likely to be interested in the results returned by a query for "Y" can indicate that "X" and "Y" often appear in similar string contexts, and thus are distributionally similar.  In another example, learning that a user who queries for "X" eventually queries for "Y" can indicate that "X" and "Y" are sequentially related in query sequence, or distributionally similar. [0079] Next at 740, a distributional similarity can be generated with the distributional characteristic.  For example, a similarity measure (e.g., a cosine distance, a Jaccard coefficient, an entropy-based measure, a divergence measure and/or a relative separation measure) can be employed to determine the distributional similarity between queries.  For example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query is likely to be interested in the results returned by a second query (e.g., queries that often appear in similar string contexts).  In another example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query eventually executes a second query (e.g., the queries are sequentially related)).
Although Larchev and Brill combination substantially teaches the claimed invention, they do not explicitly indicate
forming the enhanced query comprises:
if the likelihood is below a threshold, adding an instruction that the first response system form the response by querying a database of responses using the first search parameters; and
if the likelihood is above the threshold, adding an instruction that the first response system form the response using the second search parameters.
Carmel teaches the limitations by stating
forming the enhanced query comprises:
if the likelihood is below a threshold, adding an instruction that the first response system form the response by querying a database of responses using the first search parameters; and
if the likelihood is above the threshold, adding an instruction that the first response system form the response using the second search parameters (Carmel [0056] e.g. [0056] The query is expanded with the maximal weighted terms, for example, all terms with a weight higher than a given threshold.  A boost is given to each expanded term in the expanded query according to its relative weight).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Larchev, Brill and Carmel, to that improve content search engine results via a distributional analysis of a search query log  (Brill [0001]). 
19.	With respect to claim 6,
	Carmel further discloses
receive the enhanced query;
if the determined likelihood is below the threshold, construct the response by adding to the response a result of querying the database of responses using the first search parameters; and
if the determined likelihood is above the threshold, construct the response by adding to the response a result of evaluating the second search parameters (Carmel [0056] e.g. [0056] The query is expanded with the maximal weighted terms, for example, all terms with a weight higher than a given threshold.  A boost is given to each expanded term in the expanded query according to its relative weight).
20.	Claim 15 is same as claim 5 and is rejected for the same reasons as applied hereinabove.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
21.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
22.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166




/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
May 16, 2022